Title: To Benjamin Franklin from ———: a Memorandum, [December? 1776]
From: ——
To: Franklin, Benjamin


After Franklin reached Paris he received a number of unsigned, undated proffers of services or advice. Many may have gone into the wastebasket, but five that appear to have come soon after his arrival are among his papers. Three of these we have identified, if only tentatively, and discuss elsewhere. One of the remaining two is a brief note in English, perhaps incomplete, warning Franklin to sign nothing that is not in that language; otherwise ambiguities are sure to arise in dealing with foreigners, and “one may take the Gingerbread for the Baker.”The second is the memorandum below. It impressed Franklin enough to elicit his approving endorsement. The author, who was clearly no admirer of Beaumarchais and his works, was writing after the first sailing of the Amphitrite in December, and apparently not long after; hence the tentative date. This may well have been the memorandum to which Le Roy refers approvingly in his note below under Jan. 9.
 
Note pour M. Francklin.
[December, 1776?]
La Cause des Americains a interressé, echauffé mon coeur. Quelle difference en effet de nos guerres entreprises pour quelques limites inconnues où au moins Indifferentes aux peuples qui y contribuent, d’avec la guerre que s’est vüe forcée de soutenir une nation entiere qui combat pour sa liberté, après avoir épuisé auprès de la mère patrie toutes les voyes praticables de moderation et de soumission même pour obtenir d’être traitée sur le pied d’égalité que l’interest propre de la metropole devoit lui assurer à jamais.
Connu depuis longtems En Europe par ses decouvertes interessantes en Phisique et par la superiorité avec laquelle il a deffendu les interests des colonies, M. francklin arrive en france chargé des pouvoirs du Congrès général.
La confiance de cette assemblee fait assez l’éloge de ses lumieres et de ses talents. Mais peutêtre ignore-t’il quelques details dont je puis croire que la connoissance lui sera utile pour le succès de sa mission.
En Amerique L’interest de tous decide la volonté generale. Dans les gouvernements d’Europe au contraire presque toujours l’interêt General cede a L’interest particulier.
Tous les Peuples ont l’amour de la liberté dans le coeur. La Nation françoise l’a peutêtre autant qu’aucune autre de la terre.
Les françois ont vu avec entousiasme les efforts qu’a faits l’Amerique Septentrionale pour se soustraire à L’oppression dont elle etoit menacée et, à part toute espèce de rivalité, la nation en general verroit avec la plus grande satisfaction le Gouvernement donner aux états unis les secours que cette partie du monde est en droit d’attendre de tous les peuples auprès desquels la cause de l’humanité est encor en quelque recommandation.
Mais comme nous venons de le faire pressentir le Voeu general ne sera pas consulté. Le gouvernement peut seul prendre une determination et il ne peut pas convenir a tous ses membres d’adopter les mesures vigoureuses dont les circonstances paroissent devoir assurer le succès.
L’Esprit d’ordre du Roy lui fait craindre la guerre comme un obstacle à ses vües d’économie et au bonheur de ses peuples, ce qui l’empeche peutêtre d’apprecier surement les ressources immenses de son Royaume. Il est donc fort douteux que la proposition que fera Mr. francklin a notre ministère de faire la guerre a L’angleterre en soit favorablement accueillie. On peut même croire qu’il ne s’ouvriroit pas entierement avec lui a ce sujet.
Mr. francklin peut cependant le demander, insister même par tous les motifs connus de L’interest de la france a prendrece parti qui lui convient d’autant plus que son alliance avec la cour de Vienne lui assure a peu près la paix sur le continent.
Dans le cas où on lui fera une reponse dilatoire il doit presser pour qu’on lui donne au moins des secours cachés d’argent et pour qu’on lui permette de faire partir sans délai ce que Mr. Deane peut avoir rassemblé d’effet de toute espèce, ainsi que de se pourvoir de toutes les choses qu’il scait être le plus urgent de fournir à son Pays.
La publicité qu’ont donnée a toutes leurs operations les personnes chargées de L’expedition des deux vaisseaux du hâvre, a infiniment nui a la cause. Le Gouvernement s’est crû compromis et obligé de tout suspendre. C’est un avertissement de ne confier a L’avenir qu’a des gens du metier c’est a dire a des negocians surs et discrets toutes les expeditions de ce genre. On doit au surplus a Mr. Deane la justice de convenir qu’il n’a pas été en son pouvoir de ne pas se servir de personnes qui lui etoient données par le gouvernement et dont il ne pouvoit d’ailleurs prevoir ni même supposer l’indiscretion.
Aux menagements recemment adoptés par le Gouvernement pour dissiper les plaintes du ministère anglois succederont bientot il faut l’esperer des mesures plus satisfaisantes.
En attendant on pense que Mr. francklin ne peut mieux faire que de s’occuper des moiens de remplir avec succès et celerité dès qu’on le lui permettera, toutes les cases du Tableau qu’on suppose qu’il apporte avec lui de ce qui peut manquer en tout genre a l’armée Americaine.
Ce tableau a du être fait sur les lieux d’après le plan d’operations pour la campagne prochaine, Le nombre des troupes a i emploier et les moiens de les i entretenir.
On ne doute point que la pluspart des officiers françois qui sont passés jusqu’ici a L’armée americaine n’y aient porté un esprit d’insubordination et des pretentions énormes qui n’auront pas permis d’en tirer le parti qu’on a du s’en promettre. Mais on ne doit pas s’en inquietter. Rien ne sera plus aisé que de les employer de la maniere la plus utile dès qu’ils auront des chefs de leur nation d’un grade superieur, d’un nom et d’un merite connus.
Tout depend donc du choix de ces Chefs.
Il est probable qu’il se presentera des officiers des plus hautsgrades, même de ceux qui ont de la reputation a la guerre qui s’offriront pour aller servir la cause americaine. Mais il faut aux Colonies Angloises des deffenseurs qui aient quelque chose de plus que la valeur et les Talents militaires: C’est a dire des chefs honnêtes gens, dont la probité et la rigide austérité de Moeurs contiennent tous les sous-ordres et puissent s’attirer La confiance et l’estime des troupes et des habitans des Colonies.
Si pour detourner L’attention du veritable objet de sa mission importante, M. francklin croit devoir paroitre s’occuper moins des interests de sa patrie que de repondre à L’empressement avec lequel il est recherché dans cette ville immense, on lui offrira un million de diners, mais où il ne trouveroit pas une Guinée pour le Service du Congrès. Il sçaura sans doute se tenir en garde contre les steriles Cajoleries des Grands, des scavants et des femmes qui auront chacun un personnage à lui reccommander. Il scait que le Salut de son pays ne doit pas être remis dans des mains quelconques sans les plus serieuses reflexions.
 
Endorsed: Good Advice
